11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
In re Santiago
Ruiz
No.
11-02-00009-CR B
Original Proceeding
 
Relator
has filed in this court a pro se motion to issue writ of mandamus, a pro se
writ of mandamus, a pro se motion to obtain transcripts and designated
exhibits, and a pro se motion requesting a copy of his appellate record and an
extension of time in which to file his brief. 
The motions are overruled, and the petition for writ of mandamus is
denied.  Further, relator=s requests for relief
pursuant to TEX. CODE CRIM. PRO. ANN. art. 11.07 (Vernon Supp. 2002) are
denied.
Relator=s complaints arise out of his
1993 conviction for burglary of a habitation in the 49th District Court of
Parker County.  This court does not have
jurisdiction over appeals from Parker County. 
TEX. GOV=T CODE
ANN. ' 22.201(c) &
(l) (Vernon 1988).  We are not able to
entertain a request to mandamus the judge of the district court in Parker
County.  TEX. GOV=T CODE ANN. '
22.221 (Vernon Supp. 2002).  Article
11.07 provides that post-felony conviction writs of habeas corpus must be
returnable to the Texas Court of Criminal Appeals; therefore, courts of appeals
lack jurisdiction to entertain such writs.
Relator=s motions are
overruled.   Relator=s requests for writs of
mandamus and habeas corpus following a felony conviction are denied.
 
PER CURIAM
 
January 17, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.